UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7200



FRANKLIN V. FORREST,

                                             Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1067-AM)


Submitted:   November 18, 1999           Decided:   November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Franklin V. Forrest, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Franklin V. Forrest appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Forrest v. Director, Dep’t of Correc-

tions, No. CA-99-1067-AM (E.D. Va. Aug. 9, 1999).*     We deny the

motion for leave to proceed in forma pauperis and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 6, 1999, the district court’s records show that it was
entered on the docket sheet on August 9, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2